Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 1 of 14 Page ID #:1


 1   LAW OFFICES OF BRANDON A. BLOCK
     A PROFESSIONAL CORPORATION
 2   BRANDON A. BLOCK (Cal. Bar No. 215888)
     brandon@bblocklaw.com
 3   433 North Camden Drive, Suite 600
     Beverly Hills, California 90210
 4   Telephone: 310.887.1440
     Facsimile: 310.496.1420
 5
     Attorneys for Plaintiff
 6   JAYSON HAMILTON
 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     JAYSON HAMILTON,                       CASE NO. 5:19-cv-1618
11
                 Plaintiff,                 COMPLAINT FOR:
12
           vs.                              (1) VIOLATIONS OF
13                                              CALIFORNIA’S REES-
     SANTANDER CONSUMER USA,                    LEVERING AUTOMOBILE
14   INC., an Illinois corporation; SOLID       SALES FINANCE ACT;
     SOLUTIONS 24/7, INC., a                (2) VIOLATIONS OF
15   California corporation; and DOES 1         CALIFORNIA’S ROSENTHAL
     through 10, inclusive,                     FAIR DEBT COLLECTION
16                                              PRACTICES ACT;
                 Defendants.                (3) VIOLATIONS OF THE
17                                              CONSUMER CREDIT
                                                REPORTING AGENCIES ACT;
18                                          (4) VIOLATIONS OF THE FAIR
                                                DEBT COLLECTION
19                                              PRACTICES ACT; AND
                                            (5) CONVERSION
20
                                            JURY TRIAL DEMANDED
21

22

23

24

25

26

27

28

                                        COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 2 of 14 Page ID #:2


 1          Plaintiff Jayson Hamilton alleges against defendants Santander Consumer
 2   USA, Inc., Solid Solutions 24/7, Inc. and Does 1 through 25 as follows:
 3                              JURISDICTION AND VENUE
 4          1.     The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331
 5   and 15 U.S.C. § 1692(k), and supplemental jurisdiction of the state law claims
 6   alleged herein pursuant to 28 U.S.C. § 1367.
 7          2.     Venue is proper in the Central District in that, among other things, a
 8   substantial part of the events or omissions giving rise to plaintiff’s claims occurred
 9   in this District.
10                                          PARTIES
11          3.     Plaintiff is an individual over the age of 18, a resident of San
12   Bernardino County and a citizen of California.
13          4.     Defendant Santander is an Illinois corporation with its principal place
14   of business in Dallas, Texas. Santander is engaged in the business of providing
15   financing to purchasers of motor vehicles under conditional sales contracts and/or
16   servicing such contracts. Santander does regular and continuous business in
17   California.
18          5.     Defendant Solid Solutions is a California corporation with its principal
19   place of business in Vallejo, California. Solid Solutions is a “repossession agency”,
20   as defined in California Business and Professions Code § 7500.2.
21          6.     Plaintiff does not know the true names, identities, and capacities of the
22   Doe defendants sued herein, and therefore sues those defendants by fictitious names.
23   Plaintiff will amend this Complaint to allege the true names, identities and capacities
24   of the Doe defendants when plaintiff discovers such information.
25          7.     At all times mentioned herein, defendants were agents and/or
26   employees of each other and were acting within the course and scope of such agency
27   or employment. Defendants are jointly and severally liable to plaintiff.
28
                                               1
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 3 of 14 Page ID #:3


 1                                   OPERATIVE FACTS
 2         8.     Plaintiff purchased a motor vehicle on credit for personal, family or
 3   household purposes from a car dealership in Ontario, California, pursuant to a
 4   conditional sale contract, as defined and regulated by the Rees-Levering Automobile
 5   Sales Finance Act, Cal. Civ. Code §§ 2981, et seq. (“Rees-Levering Act”). The
 6   dealership assigned the contract to Santander.
 7         9.     Santander hired defendant Solid Solutions to conduct the nonjudicial
 8   (“self-help”) repossession of plaintiffs’ vehicle. On or about November 14, 2018,
 9   Solid Solutions completed the repossession by entering private property in Upland,
10   California which was secured by a locked gate and fence, without permission.
11   Accordingly, Solid Solution breached the peace in conducting the repossession of
12   plaintiff’s vehicle, in violation of California Commercial Code § 9609 and the
13   Collateral Recovery Act, Bus. & Prof. Code § 7508.2(d).
14         10.    On or about November 14, 2018, Santander issued a Notice of Intention
15   to Dispose of Motor Vehicle (“Statutory Notice”) to plaintiff, a copy of which is
16   attached hereto as Exhibit 1.
17         11.    The Rees-Levering Act imposes mandatory and strict requirements
18   upon holders of contracts, such as Santander, following repossession or voluntary
19   surrender of vehicles. In particular, the Rees-Levering Act requires the seller or
20   holder to issue a detailed written notice of intention to dispose of a vehicle (i.e., a
21   Statutory Notice) to a buyer following repossession or surrender of his or his
22   vehicle. Civil Code § 2983.2 specifies the precise information and disclosures that
23   must be included in the Statutory Notice in order to comply with the law. Absent
24   strict compliance with the mandatory requirements for the Statutory Notice, a seller
25   or holder of a conditional sale contract may not collect a deficiency from any person
26   liable under a contract following disposition of a repossessed or surrendered vehicle.
27   See Cal. Civ. Code §§ 2983.2(a) and 2983.8.
28
                                               2
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 4 of 14 Page ID #:4


 1          12.    The Statutory Notice that Santander issued to plaintiff was defective
 2   and violated the Rees-Levering Act in at least the following ways:
 3                 a.     In violation of Civil Code §§ 2983.2(a)(1), (a)(2) and (a)(5), the
 4   Statutory Notice stated that plaintiff was required to make a payment to a third-party
 5   storage facility (“Solid Solutions 24/7-Ontario”) in order to reinstate his contract or
 6   redeem his vehicle, but the Statutory Notice failed to state the amount that had to be
 7   paid to that facility.
 8                 b.     In violation of Civil Code §§ 2983.2(a)(2) and (a)(5), the
 9   Statutory Notice stated that plaintiff would have to make “Payment(s) to come due”
10   and “Each late charge” as conditions of reinstatement. But the Statutory Notice did
11   not state (i) the amount of the “Payment(s) to come due” or “Each late charge” (they
12   were not $0.00, as stated in the Statutory Notice), (ii) the due date for each late
13   charge, or (iii) the name and address of the person or office to whom any
14   “Payment(s) to come due” and “Each late charge” was to be made.
15                 c.     In violation of Civil Code § 2983.2(a)(1) and (a)(2), the Statutory
16   Notice failed to separately itemize all repossession fees and charges, because it
17   disclosed a combined “Storage/Admin. Fee” of $150 payable to Santander, without
18   separating the amount of the storage fees from the amount of the “admin” fees.
19   Plaintiff also is informed and believes that Santander did not actually incur any
20   “storage” or “admin” fee in connection with the surrender of plaintiff’s vehicle, and
21   paying this amount was not an allowed condition of reinstatement under the Rees-
22   Levering Act. See Cal. Civ. Code § 2983.3(d)(1).
23                 d.     In violation of Civil Code § 2983.2(a)(3), the Statutory Notice
24   did not include the proper form for requesting an extension of the reinstatement and
25   redemption periods because it was not limited to the extension request, and spaces
26   for plaintiff to sign and date the form. The form in the Statutory Notice improperly
27   required plaintiff to fill in a name and address for delivery of the form, and his name
28   and account number. Moreover, the form did not contain instructions that the
                                               3
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 5 of 14 Page ID #:5


 1   Statutory Notice must be sent to a person or office and address designated by
 2   Santander.
 3                e.     In violation of Civil Code §§ 2983.2(a)(1) and (a)(5), the
 4   Statutory Notice failed to itemize the amount of interest plaintiff needed to pay to
 5   redeem his vehicle, and it failed to disclose the name and address of the person or
 6   office to whom the interest payment had to be made. The Statutory Notice merely
 7   stated that plaintiff had to pay “[i]nterest on the unpaid principal at the annual
 8   percentage rate of 26.51%.”
 9                f.     In violation of Civil Code §§ 2983.2(a)(1), (a)(2) and (a)(5), the
10   Statutory Notice failed to disclose multiple repossession fees and charges payable by
11   plaintiff to the auto auction upon redeeming or reinstating, if he reinstated or
12   redeemed after the auction had taken possession of the vehicle. Those fees and
13   charges included, but are not limited to, storage fees, transportation fees,
14   reconditioning fees, an administrative sale fee, DMV printout fee, mechanical work
15   charges, and a general administration fee. The Statutory Notice also failed to
16   disclose the payment address for the auto auction(s).
17         13.    On or about October 15, 2018, plaintiff telephoned Santander about
18   reinstating his contract. Plaintiff told Santander’s agent that he would like to pay the
19   amount necessary to reinstate his contract. In response, Santander’s agent falsely
20   represented to plaintiff that he could not reinstate, and plaintiff had to pay the entire
21   balance on his account to get his car back.
22         14.    As a result of Santander’s unlawful conduct in providing a defective
23   Statutory Notice and verbally misrepresenting that plaintiff did not have the right to
24   reinstate his contract, Santander deprived plaintiff of his rights to reinstate his
25   contract or redeem his vehicle, and it may not lawfully seek or collect any
26   deficiency balance from plaintiff. See Cal. Civ. Code §§ 2983.2(a) and 2983.8.
27   Nevertheless, after the auction of sale of plaintiff’s vehicle, Santander has demanded
28   in writing that plaintiff pay Santander a deficiency balance of at least $9,175.83, and
                                               4
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 6 of 14 Page ID #:6


 1   plaintiff is informed and believes, and based thereon alleges, that Santander has
 2   falsely reported to credit reporting agencies that plaintiff owes a deficiency balance
 3   of at least that amount on a charged off account.
 4                               FIRST CLAIM FOR RELIEF
 5   (Against Santander and the Doe Defendants for Violations of the Rees-Levering
 6                                              Act)
 7            15.   Plaintiff realleges and incorporates herein by reference the allegations
 8   of all paragraphs above.
 9            16.   As alleged herein, the Rees-Levering Act regulates automobile sale and
10   financing transactions for motor vehicles purchased primarily for personal or family
11   purposes. The conditional sale contract entered into by plaintiff is subject to and
12   governed by the provisions of the Rees-Levering Act. Each of the defendants is or
13   was a “seller” or “holder” of the contract, as those terms are used in the statute.
14            17.   Defendants violated the Rees-Levering Act in that the Statutory Notice
15   provided to plaintiff, ostensibly pursuant to Civil Code § 2983.2, did not contain the
16   disclosures and information required by Civil Code § 2983.2(a). Defendants thus
17   deprived plaintiff of substantial rights granted to him under the Rees-Levering Act,
18   including the right to make an informed decision about whether to reinstate his
19   contract or redeem his vehicle. Defendants also violated the Rees-Levering Act by
20   verbally denying plaintiff the right of reinstatement. Plaintiff is not liable under the
21   explicit terms of Civil Code §§ 2983.2(a) and 2983.8 for any deficiency following
22   the disposition of his surrendered motor vehicle. Nevertheless, without any legal
23   right to do so, defendants have demanded that plaintiff owe them a deficiency
24   balance, as alleged herein.
25            18.   As a direct and proximate result of defendants’ violations of the Rees-
26   Levering Act, plaintiff has suffered actual damages in an amount to be proven at
27   trial.
28
                                                5
                                            COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 7 of 14 Page ID #:7


 1          19.   Plaintiff seeks recovery of his attorney’s fees, costs and expenses
 2   incurred in the investigation, filing and prosecution of this action.
 3          WHEREFORE, plaintiff prays for relief as set forth below.
 4                              SECOND CLAIM FOR RELIEF
 5     (Against Santander and the Doe Defendants for Violations of the Rosenthal
 6                            Fair Debt Collection Practices Act)
 7          20.   Plaintiff realleges and incorporates herein by reference the allegations
 8   of all paragraphs above.
 9          21.   The Legislature has found that “unfair or deceptive debt collection
10   practices undermine the public confidence which is essential to the continued
11   functioning of the banking and credit system and sound extensions of credit to
12   consumers.” Civ. Code § 1788.1(a)(2). The Legislature thus enacted the Rosenthal
13   Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788, et seq. (“Rosenthal
14   Act”), to ensure the integrity of our banking and credit industry. Id., § 1788.1(b).
15          22.   Plaintiff is a “debtor” within the meaning of Civil Code § 1788.2(h) in
16   that he is a natural person from whom defendants sought to collect a “consumer
17   debt” (i.e., money, property or their equivalent) alleged to be due and owing.
18   Defendants at all times relevant herein were “debt collectors” within the meaning of
19   Civil Code § 1788.2(c), in that they regularly and in the ordinary course of business,
20   on behalf of themselves or others, engage in acts and practices in connection with
21   the collection of “consumer debt”. The purported debt defendants attempted to
22   collect from plaintiff is a “consumer debt” within the meaning of Civil Code
23   § 1788.2(f). Defendants engaged in acts or practices in connection with the
24   collection of money, property or their equivalent which was alleged to be due and
25   owing to Santander, by reason of a consumer credit transaction entered into with
26   plaintiff.
27          23.   Civil Code § 1788.17 provides that debt collectors subject to the
28   Rosenthal Act collecting or attempting to collect a consumer debt must comply with
                                               6
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 8 of 14 Page ID #:8


 1   the provisions of 15 U.S.C. §§ 1692b to 1692j, inclusive, of the Fair Debt Collection
 2   Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”). Section 1788.17 further
 3   provides that debt collectors subject to the Rosenthal Act are subject to the remedies
 4   in § 1692k of the FDCPA.
 5         24.    Defendants false represented to plaintiff that he could not reinstate his
 6   contract. Defendants made false representations to plaintiff that he owed a debt, and
 7   the amount and legal status of the alleged debt, by sending plaintiff a demand letter
 8   in which defendants stated that plaintiff owed a deficiency balance, and which
 9   demanded payment on a non-existent deficiency balance. Defendants’ conduct
10   violated 15 U.S.C. § 1692e, including § 1692e(2), incorporated into the Rosenthal
11   Act at Civil Code § 1788.17.
12         25.    As a proximate result of defendants’ violations of the Rosenthal Act,
13   plaintiff has been damaged in amounts that are subject to proof.
14         26.    Plaintiff is entitled to recover his actual damages pursuant to Civil
15   Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(1), or in the
16   alternative, Civil Code § 1788.30(a).
17         27.    Defendants’ violations of the Rosenthal Act were willful and knowing.
18   Among other things, defendants repeatedly have been sued for the same post-
19   repossession notice violations of the Rosenthal Act. Plaintiff is entitled to recover
20   statutory damages pursuant to Civil Code § 1788.17, incorporating by reference 15
21   U.S.C. § 1692k(a)(2)(A), or in the alternative, Civil Code § 1788.30(b).
22         28.    Plaintiff is entitled to recover his attorney’s fees and costs pursuant to
23   Civil Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(3), or in the
24   alternative, Civil Code § 1788.30(c).
25         WHEREFORE, plaintiff prays for relief as set forth below.
26
27
28
                                              7
                                          COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 9 of 14 Page ID #:9


 1                                  THIRD CLAIM FOR RELIEF
 2     (Against Santander and the Doe Defendants for Violations of the Consumer
 3                 Credit Reporting Agencies Act, Civil Code § 1785.25(a))
 4           29.   Plaintiff realleges and incorporates herein by reference the allegations
 5   of all paragraphs above.
 6           30.   Plaintiff is informed and believes, and based thereon alleges, that
 7   defendants violated Civil Code § 1785.25(a) by furnishing information on a specific
 8   transaction or experience to a consumer credit reporting agency when they knew or
 9   should have known that such information was incomplete or inaccurate. Defendants
10   knew that plaintiff owed no deficiency balance on his account, due to defendants’
11   violations of the Rees-Levering Act. However, as to plaintiff, he is informed and
12   believes, and based thereon alleges, that defendants have reported a charge-off and a
13   deficiency balance on plaintiff’s account to the credit reporting agencies, after the
14   sale of plaintiff’s vehicle.
15           31.   Plaintiff has suffered actual damages as a result of defendants’ unlawful
16   acts.
17           32.   Defendants’ violations of the Consumer Credit Reporting Agencies Act
18   were negligent, entitling plaintiff to recover actual damages pursuant to Civil Code
19   § 1785.31.
20           33.   Defendants’ violations of the Consumer Credit Reporting Agencies Act
21   were willful, entitling plaintiff to recover punitive damages of up to $5,000 for each
22   month of unlawful credit reporting, under Civil Code § 1785.31(a)(1)(B).
23           34.   Plaintiff is entitled to any other relief the court deems proper, including
24   a declaration that he does not owe any debt, pursuant to Civil Code
25   § 1785.31(a)(2)(C).
26           35.   Plaintiff has been aggrieved by defendants’ violations described herein,
27   and seeks injunctive relief pursuant to Civil Code § 1785.31(b) commanding
28   defendants to permanently delete their credit reporting tradeline from plaintiff’s
                                               8
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 10 of 14 Page ID #:10


 1   credit reports.
 2         36.    Plaintiff is entitled to an award of his attorney’s fees and costs pursuant
 3   to Civil Code § 1785.31(d).
 4         WHEREFORE, plaintiff prays for relief as set forth below.
 5                             FOURTH CLAIM FOR RELIEF
 6   (Against Solid Solutions and the Doe Defendants for Violations of the FDCPA)
 7         37.    Plaintiff realleges and incorporates herein by reference each and every
 8   paragraph set forth above.
 9         38.    Congress has found that “[t]here is abundant evidence of the use of
10   abusive, deceptive, and unfair debt collection practices by many debt collectors,”
11   and that “[a]busive debt collectors contribute to the number of personal
12   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual
13   privacy.” 15 U.S.C. § 1692(a). Thus, Congress enacted the FDCPA to “eliminate
14   abusive debt collection practices by debt collectors, to insure that those debt
15   collectors who refrain from using abusive debt collection practices are not
16   competitively disadvantaged, and to promote consistent State action to protect
17   consumers against debt collection abuses.” Id., § 1692(e).
18         39.    Plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a(3) in
19   that he is a natural person obligated or allegedly obligated to pay a “debt”.
20         40.    Defendants are “debt collectors” within the meaning of 15 U.S.C.
21   § 1692a(6) in that they are persons who use an instrumentality of interstate
22   commerce or the mails in a business the principal purpose of which is the
23   enforcement of security interests.
24         41.    The purported debt which defendants attempted to collect from plaintiff
25   is a “debt” within the meaning of 15 U.S.C. § 1692a(5). Defendants sought to
26   enforce a security interest related to plaintiff’s obligation or alleged obligation to
27   pay money to Santander, arising out of a transaction in which the property which
28   was the subject of the transaction (plaintiff’s vehicle) was primarily for personal,
                                               9
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 11 of 14 Page ID #:11


 1   family or household purposes.
 2         42.    Defendants violated 15 U.S.C. § 1692f(6) of the FDCPA by taking
 3   nonjudicial action to effect dispossession or disablement of property when there was
 4   no present right to possession of the property claimed as collateral through an
 5   enforceable security interest. Defendants had no present right to repossess plaintiff’s
 6   in breach of the peace, but did so in violation of California Commercial Code
 7   § 9609(b)(2).
 8         43.    As a direct and proximate result of defendants’ violations of the
 9   FDCPA, plaintiff has been damaged in amounts which are subject to proof.
10         44.    Plaintiff is entitled to recover his actual damages pursuant to 15 U.S.C.
11   § 1692k(a)(1).
12         45.    Plaintiff is entitled to recover statutory damages pursuant to 15 U.S.C.
13   § 1692k(a)(2)(A).
14         46.    Plaintiff is entitled to recover his attorney’s fees and costs pursuant to
15   15 U.S.C. § 1692k(a)(3).
16         WHEREFORE, plaintiff prays for relief as set forth below.
17                              FIFTH CLAIM FOR RELIEF
18   (Against Solid Solutions and the Doe Defendants for Violations of the Rosenthal
19                                            Act)
20         47.    Plaintiff realleges and incorporates herein by reference the allegations
21   of all paragraphs above.
22         48.    Defendants at all times relevant herein were “debt collectors” within
23   the meaning of Civil Code § 1788.2(c), in that they regularly and in the ordinary
24   course of business, on behalf of themselves or others, engage in acts and practices in
25   connection with the collection of “consumer debt”. The purported debt defendants
26   attempted to collect from plaintiff is a “consumer debt” within the meaning of Civil
27   Code § 1788.2(f). Defendants engaged in acts or practices in connection with the
28   collection of money, property or their equivalent which was alleged to be due and
                                             10
                                          COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 12 of 14 Page ID #:12


 1   owing to Santander, by reason of a consumer credit transaction entered into with
 2   plaintiff.
 3          49.   Defendants violated the provisions of 15 U.S.C. § 1692f by using unfair
 4   or unconscionable means to collect an alleged debt, when they breached the peace
 5   during the repossession of plaintiff’s vehicle. By violating the provisions of § 1692f,
 6   defendants violated the Rosenthal Act, at Civil Code § 1788.17, and plaintiff is
 7   entitled to the remedies set forth in 15 U.S.C. § 1692k.
 8          50.   Defendants violated 15 U.S.C. § 1692f(6) of the FDCPA by taking
 9   nonjudicial action to effect dispossession or disablement of property when (1) there
10   was no present right to possession of the property claimed as collateral through an
11   enforceable security interest; and/or (2) the property was exempt by law from such
12   dispossession or disablement. Defendants had no present right to repossess
13   plaintiff’s vehicle because they breached the peace by entering secured and gated
14   private property to do so, in violation of Commercial Code § 9609 and the Collateral
15   Recovery Act, Bus. & Prof. Code § 7508.2(d). By violating the provisions of 15
16   U.S.C. § 1692f(6)(A), defendants violated the Rosenthal Act, at Civil Code
17   § 1788.17, and plaintiff is entitled to the remedies set forth in 15 U.S.C. § 1692k.
18          51.   As a proximate result of defendants’ violations of the Rosenthal Act,
19   plaintiff has been damaged in amounts that are subject to proof.
20          52.   Plaintiff is entitled to recover his actual damages pursuant to Civil
21   Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(1), or in the
22   alternative, Civil Code § 1788.30(a).
23          53.   Defendants’ violations of the Rosenthal Act were willful and knowing.
24   Plaintiff is entitled to recover statutory damages pursuant to Civil Code § 1788.17,
25   incorporating by reference 15 U.S.C. § 1692k(a)(2)(A), or in the alternative, Civil
26   Code § 1788.30(b).
27          54.   Plaintiff is entitled to recover his attorney’s fees and costs pursuant to
28   Civil Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(3), or in the
                                             11
                                          COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 13 of 14 Page ID #:13


 1   alternative, Civil Code § 1788.30(c).
 2         WHEREFORE, plaintiff prays for relief as set forth below.
 3                              SIXTH CLAIM FOR RELIEF
 4           (Against Solid Solutions and the Doe Defendants for Conversion)
 5         55.    Plaintiff realleges and incorporates herein by reference the allegations
 6   of all paragraphs above.
 7         56.    Plaintiff was entitled to immediate possession of his vehicle when it
 8   was repossessed by defendants. Defendants wrongfully deprived plaintiff of
 9   possession of his vehicle by repossessing it without any present right to do so, due to
10   their breach of the peace. Plaintiff has suffered and is entitled to recover damages
11   for defendants’ conversion.
12         57.    Defendants acted with oppression, fraud or malice, within the meaning
13   of Civil Code § 3294, thereby entitling plaintiff to punitive damages in an amount
14   according to proof. Defendants’ corporate officers, directors, or managing agents are
15   personally guilty of oppression, fraud or malice, had advance knowledge of the
16   unfitness of the employees who acted towards plaintiff with malice, oppression, or
17   fraud, employed such employees with conscious disregard for the rights or safety of
18   others, and/or themselves authorized or ratified the wrongful conduct.
19         WHEREFORE, plaintiff prays for relief as set forth below.
20                                 PRAYER FOR RELIEF
21         WHEREFORE, plaintiff prays for the following relief:
22         1.     For actual damages;
23         2.     For statutory damages;
24         3.     For punitive damages;
25         4.     For injunctive relief;
26         5.     For pre-judgment interest to the extent permitted by law;
27         6.     For an award of plaintiff’s attorney’s fees, costs and expenses incurred
28   in the investigation, filing and prosecution of this action; and
                                              12
                                           COMPLAINT
Case 5:19-cv-01618-PA-KK Document 1 Filed 08/26/19 Page 14 of 14 Page ID #:14


 1        7.    For such other and further relief as the Court may deem just and proper.
 2                            DEMAND FOR JURY TRIAL
 3        Plaintiff hereby demands a trial by jury under the United States Constitution.
 4   Dated: August 26, 2019               LAW OFFICES OF BRANDON A. BLOCK
                                          A PROFESSIONAL CORPORATION
 5
 6                                        /s/ Brandon A. Block
                                          Brandon A. Block
 7
                                          Attorneys for Plaintiff
 8                                        JAYSON HAMILTON
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           13
                                        COMPLAINT
